PUBLIC EMPLOYEES RETIREMENT SYSTEM — WITHDRAWAL An elected state official who is a member of the Oklahoma Public Employees Retirement System may not withdraw from membership in the System while either continuing to serve as an elected state official or after having become re-employed with a participating employer within 120 days from termination of previous employment with a participating employer.  The Attorney General has considered your request for an opinion wherein you ask whether an elected state official, once having opted for membership in the Oklahoma Public Employees Retirement System, can withdraw from membership in the System while either continuing to serve as an elected state official or after having become re-employed with a participating employer within 120 days from termination of previous employment with a participating employer.  As indicated in your letter, Attorney General's Opinion No. 63-413 suggests that membership in the state Public Employees Retirement System should be optional for elected state officials. We hereby reaffirm Opinion No. 63-413 to the extent same discusses membership in the state retirement system by elected state officials. The importance of maintaining the Retirement Fund in an actuarily sound condition as indicated in your letter is also noted.  The Oklahoma Public Employees Retirement System Act, 74 O.S. 901 [74-901] (1971) et seq., contains no provision for withdrawal by members except either upon death or termination of employment with a participating employer. Section 74 O.S. 916 [74-916] of the Act provides for accumulated contributions to be paid to a members' beneficiary upon death of the member prior to retirement.  Section 74 O.S. 917 [74-917] of the Act provides: "(1) Upon termination of employment with a participating employer, not followed by employment with such participating employer, or another participating employer, within one hundred twenty days, the member shall be Paid an amount equal to his accumulated contributions . . ." (Emphasis added) It is clearly apparent that the Act does not distinguish between elected and non-elected members of the Retirement System. Consequently, methods prescribed for termination of membership in the System are equally applicable to all members of the System. Having once opted for membership in the state Public Employees Requirement System, an elected state official enjoys the same privileges and is subject to the same requirements as any other member of the System.  It is, therefore, the opinion of the Attorney General that your question be answered in the negative in that an elected state official who is a member of the Oklahoma Public Employees Retirement System may not withdraw from membership in the System while either continuing to serve as an elected state official or after having become re-employed with a participating employer within 120 days from termination of previous employment with a participating employer. (William Don Kiser)